DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/23/21 and 7/1/21 have been considered. 
Response to Amendment
The present amendment, filed on or after June 23rd, 2021 has been entered. Claims 1-19 and 21 were pending with claims 10-19 withdrawn. Claims 1, 8, and 9 have been amended. Claim 7 has been canceled. Thus, claims 1-6, 8-19, and 21 are currently pending with claims 10-19 withdrawn. Applicant’s cancelation of claim 7 has remedied the 112(d) rejection set forth in the Non-Final action dated 3/31/21.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The term(s) “configured to” and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art 
The entered amendment recites the limitation “an expandable balloon comprising an amorphous shape”. Examiner has interpreted the term amorphous shape to mean a shape defined by the walls of the void into which the expandable balloon is expanded in as defined by applicant in the specification (Page 20 lines 21-23). In other words, the balloon is compliant to conform to the shape of the hollow space it is residing in. 
Response to Arguments
Applicant's arguments filed June 23rd 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Deem does not teach the structure required to perform the function as recited in claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Specifically, the lead of Deem exhibits the same structure of the lead of the present invention, therefore the lead of Deem is capable of performing the functions stated in the claims. The lead of Deem has a lead body with a proximal and distal end with an expandable lead head at the distal end (see fig. 8 and Para [0097]). The structure of the lead of Deem is capable of being configured into a collapsed configuration and an expanded configuration as a result of expandable basket 254. Since examiner has interpreted the phrase amorphous shape to mean a shape defined by walls of the void into which the expandable balloon is expanded in, 
Although examiner believes that claim 1 is properly rejected under 35 USC 102(a)(1)/(a)(2) as being anticipated by Deem or in the alternative rejected under 35 USC 103 as being obvious over Deem, in order to advance prosecution, examiner has included a new rejection of claim 1 that addresses the arguments brought forth by applicant. 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deem et al. (US 2005/0288730 A1).
Regarding claim 1, Deem teaches a volume filling implantable lead for a cancer treatment system comprising: a lead body having a proximal end and a distal end (Fig. 8 apparatus 250 has a proximal end and a distal end), the lead body defining a lumen (Fig. 8 apparatus 250 has a lumen in sheath 150); an expandable lead head connected to the distal end of the lead body, the lead head configured to be expanded between a first non-expanded position and a second expanded position in order to fill an intracorporeal void, the intracorporeal void defined by a void present after surgical resection of a cancerous tumor (Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  Likewise, the basket may be collapsed by separating the inner and outer shafts of the catheter”); two or more electrodes disposed on an outer surface of the lead head (Fig. 9 element 256); two or more electrical conductors configured to provide electrical communication between the two or more electrodes and the proximal end of the lead body (Para [0098] “As seen in FIG. 9, individual electrodes may be arranged along a basket strut or member 253.  In one embodiment, the strut is formed from a conductive material coated with a dielectric material, and the electrodes 256 may be formed by removing regions of the wherein the expandable lead head comprises an expandable balloon comprising an amorphous shape (fig. 8 and fig. 9: electrodes 256 arranges on basket 253 are filling the void that is created by the walls of the vessel) and is configured to assume an amorphous shape as defined by the intracorporeal void after surgical resection of the cancerous tumor (Para [0043] “the expandable electrodes may be point contact electrodes arranged along a balloon portion of a catheter”).
 In the alternative, if Deem does not explicitly teach a lead body having a proximal end and a distal end, the lead body defining a lumen, a similar embodiment Deem teaches a lead body having a proximal end and a distal end (Fig. 7 catheter 242 has a proximal end and a distal end), the lead body defining a lumen (Fig. 7 catheter 242 has lumen 243).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined an expandable lead head connected to the distal end of the lead body, the lead head configured to be expanded between a first non-expanded position and a second expanded position in order to fill an intracorporeal void; two or more electrodes disposed on an outer surface of the lead head; two or more electrical conductors configured to provide electrical communication between the two or more electrodes and the proximal end of the lead body from one embodiment as taught by Deem with a lead body having a proximal end and a distal end, the lead body defining a lumen as taught by a similar embodiment of Deem because it would simply be combining prior art elements according to known methods to yield predictable results of making a lead catheter with an expandable head for the purposes of electroporation as shown by Deem. 
Claims 1-4 and 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US Publication 2005/0288730 A1) herein after Deem in view of Rajagopalan et al. (US Publication 2017/0007310 A1) herein after Rajagopalan and Ferek-Petric (US Publication 2005/0096584 A1) as evidenced by Giladi et al. (Giladi, M., Schneiderman, R., Voloshin, T. et al. Mitotic Spindle Disruption by Alternating Electric Fields Leads to Improper Chromosome Segregation and Mitotic Catastrophe in Cancer Cells. Sci Rep 5, 18046 (2016)) herein after Giladi.
Regarding claim 1, Deem teaches a volume filling implantable lead for a cancer treatment system comprising: a lead body having a proximal end and a distal end (Fig. 8 apparatus 250 has a proximal end and a distal end), the lead body defining a lumen (Fig. 8 apparatus 250 has a lumen in sheath 150); an expandable lead head connected to the distal end of the lead body, the lead head configured to be expanded between a first non-expanded position and a second expanded position in order to fill an intracorporeal void (Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  Likewise, the basket may be collapsed by separating the inner and outer shafts of the catheter”), two or more electrodes disposed on an outer surface of the lead head (Fig. 9 element 256); two or more electrical conductors configured to provide electrical communication between the two or more electrodes and the proximal end of the lead body (Para [0098] “As seen in FIG. 9, individual electrodes may be arranged along a basket strut or member 253.  In one embodiment, the strut is formed from a conductive material coated with  wherein the expandable lead head comprises an expandable balloon (Para [0043] “the expandable electrodes may be point contact electrodes arranged along a balloon portion of a catheter”  but Deem does not explicitly teach the intracorporeal void defined by a void present after surgical resection of a cancerous tumor; wherein the expandable lead head comprises an expandable balloon comprising an amorphous shape and is configured to assume an amorphous shape as defined by the intracorporeal void after surgical resection of the cancerous tumor; wherein the two or more electrodes are configured to deliver an electric field along at least one vector to disrupt mitosis in cancerous cells.
However, in a similar cancer treatment system, Rajagopalan discloses a catheter system with an expandable balloon on a distal end of the catheter functioning as a treatment element. Specifically, Rajagopalan discloses the intracorporeal void defined by a void present after surgical resection of a cancerous tumor (Para [0120] “Target tissue can comprise tissue selected from the group consisting of: large and/or flat colonic polyps; margin tissue remaining after a polypectomy; and combinations of one or more of these. These tissue locations can be treated to treat residual cancer cells”, fig. 6A/6B, fig. 7, and fig. 8); wherein the expandable lead head comprises an expandable balloon (Para [0100] and Para [0125] “Typical expandable elements include but are not limited to: an inflatable balloon; a radially expandable cage or stent; one or more radially deployable arms; an expandable helix”) comprising an amorphous shape (Para [0130] “For those cases where the native diameter of the target tissue varies substantially within a delivery zone, then a highly elastic or compliant balloon or other expandable element can be employed, such as a balloon or deployable cage which can be and is configured to assume an amorphous shape as defined by the intracorporeal void after surgical resection of the cancerous tumor (Para [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deem to specifically configure the lead for cancer treatment to have the expandable lead head comprising an expandable balloon comprising an amorphous shape and is configured to assume an amorphous shape as defined by the intracorporeal void after surgical resection of the cancerous tumor, the intracorporeal void defined by a void present after surgical resection of a cancerous tumor as disclosed by Rajagopalan as a way to provide specific structure that is positioned at the location of a surgically removed tumor in order to provide additional treatment (i.e. chemotherapeutic agents or electrotherapy) to the site to prevent new or additional tumor growths.
Furthermore, in an implantable electroporation therapy device for cancer treatment, Ferek-Petric discloses wherein the two or more electrodes are configured to deliver an electric field along at least one vector to disrupt mitosis in cancerous cells (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz). Examiner notes that the frequency range disclosed by Ferek-Petric is within the range to disrupt mitosis of dividing cells as evidenced by Giladi  Page 1 “Electric fields in the frequency range of 100–500 kHz were found to have a profound inhibitory effect on the growth rate of a variety of cancer cell lines both in vitro and in vivo6–8. This has subsequently led to the development of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention to have modified the volume filling implantable lead for a cancer treatment system of Deem in view of Rajagopalan to further specify the treatment modality for the two or more electrodes that are configured to deliver an electric field along at least one vector to disrupt mitosis in cancerous cells as disclosed by Ferek-Petric as a way to prevent further mitotic division of cancerous tissue, thereby curbing the growth of the cancer and decreasing the likelihood of cancer spreading.  
Regarding claim 2, Deem further teaches the lead head comprising a proximal end and a distal end, the lead head comprising one or more flexible supports extending between the proximal end and the distal end (Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  Likewise, the basket may be collapsed by separating the inner and outer shafts of the catheter”).
Regarding claim 3, Deem further teaches the one or more flexible supports biased to flex outward causing the lead head to assume the second expanded position (Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  
Regarding claim 4, Deem further teaches the one or more flexible supports comprising a proximal end and a distal end, wherein at least one of the proximal end and the distal end of the flexible supports are configured to move relative to the lead body causing the flexible supports to flex outward (Para [0097] “Basket 254 may be expanded from a collapsed delivery configuration to the deployed configuration of FIG. 8 by approximating the inner and outer shafts of catheter 252, thereby approximating the proximal and distal connections 255 of the basket and expanding the basket.  Likewise, the basket may be collapsed by separating the inner and outer shafts of the catheter”).
Regarding claim 6, Deem further teaches the two or more electrodes disposed on the one or more flexible supports (fig. 9 depicts two electrodes on a flexible support Fig. 8 depicts a plurality of flexible supports each with electrodes on the surface).
Regarding claim 8, Deem further teaches wherein the two or more electrodes are disposed outside of the expandable balloon (Para [0043] “the expandable electrodes may be point contact electrodes arranged along a balloon portion of a catheter”).
Regarding claim 9, the combination of Deem in view of Rajagopalan and Ferek-Petric as evidenced by Giladi disclose the lead of claim 1 and that it further comprises a lumen disposed within the lead body (see claim 1), but the combination does not explicitly teach wherein the expandable balloon is in fluid communication with the lumen.
However, in another similar embodiment Deem teaches wherein the expandable balloon is in fluid communication with the lumen (Para [0133] “Infusate optionally may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Deem in view of Rajagopalan and Ferek-Petric as evidenced by Giladi to further include that the expandable balloon is in fluid communication with the lumen as taught by Deem as a way to allow fluid to pass through the lumen and either aide in treatment or improve placement of electrodes (Deem [0133]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Rajagopalan and Ferek-Petric as evidenced by Giladi, as applied to claim 1, and further in view of McDaniel (US 2008/0086073 A1).
Regarding claim 5, Deem in view of Rajagopalan and Ferek-Petric as evidenced by Giladi disclose the lead of claim 1, but do not explicitly teach wherein a diameter of the expandable lead head is less than 2 centimeters in the first non-expanded position and greater than 2 centimeters in the second expanded position.
However, McDaniel discloses wherein the diameter of the expandable lead head is less than 2 centimeters in the first non-expanded position and greater than 2 centimeters in the second expanded position (Para [0125] “the balloon is adapted to expand under a normal range of pressure such that its outer diameter may be adjusted from a radially collapsed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Deem in view of Rajagopalan and Ferek-Petric as evidenced by Giladi to further include that the diameter than 2 cm in the second expanded position as disclosed by McDaniel as a way to minimize the contact with non-diseased tissue during implantation to avoid damaging healthy tissue.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Rajagopalan and Ferek-Petric as evidenced by Giladi, as applied to claim 1, and further in view of Johanek (US 2013/0289664 A1).
Regarding claim 21, Deem in view of Rajagopalan and Ferek-Petric as evidenced by Giladi disclose the lead of claim 1, but do not explicitly disclose wherein each electrode is configured to be sequentially activated or deactivated to provide spatial diversity for one or more electric fields about the expandable lead head.
However, in a similar implantable electrical stimulation lead, Johanek discloses wherein each electrode is configured to be sequentially activated or deactivated to provide spatial diversity for one or more electric fields about the expandable lead head
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lead of Deem in view of Rajagopalan and Ferek-Petric as evidenced by Giladi to further include wherein each electrode is configured to be sequentially activated or deactivated to provide spatial diversity for one or more electric fields about the expandable lead head as disclosed by Johanek as a way to preferentially stimulate specific locations of the body (i.e. location of a new tumor or growth) for localized treatment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azamian et al. (US Patent Application Publication 2016/0128767 A1) relates to ablation catheters that comprise compliant balloons made from compliant materials bonded to a distal element of the catheter shaft that includes an electrode. The balloon is compliant to conform to the walls of the void it is residing in. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792